DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, “the convection heater” and “the cooking cavity” are recited; however, “a 
convection heater” and “a cooking cavity” are not recited.   Appropriate correction is required.
With regard to claims 9-15, said claims are rejected for at least the reason(s) of their direct or 
indirect dependency from independent claim 8.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-8, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (JP2007278529) in view of Ha (KR 101359460).
With regard to claims 1 and 16, Kawai teaches a microwave oven (FIG. 1, cl. 1), comprising: a 
housing (a heating apparatus according to the present invention includes a heating chamber that houses an object to be heated, pg. 2 ln. 10-11; FIG. 1); a cooking cavity (10); a heater (18c, 18d); and a moisture convection system (17, 18) comprising: a water tank (19a); a pump (19b) connected said water tank (19a); and a connection portion (portion of water supply line from water supply means 19 to steam generating means 18) connected to said pump (19b), wherein said pump (19b) is configured to pump water through said connection portion directly onto the heater (18c, 18d) to create evaporate for said cooking cavity (10)(FIG. 1).
	While the citation does teach a connection portion connecting the water pump 19b to the steam generator 18, Kawai does not explicitly teach a nozzle.   However, Ha teaches a nozzle 13a which is provided at the front end of the water supply pipe 13 extending from the outside to the convection fan 11 to inject water into the electric heater 12 through the water supply pipe 13 (FIG. 4).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai reference, to include a nozzle, as suggested and taught by Ha, for the purpose of providing a controller spray flow/rate of water into the heater of Kawai.   Claim 16 includes similar recitations to that of independent claim 1 except in method form; accordingly, the prior art cited with regard toward claim 1 is applicable toward claim 16.   Furthermore, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 


With regard to claims 6 and 13, with regard to the limitation of said nozzle includes at least one tapered portion, it is submitted that while Ha does include a bent portion 13b with nozzle 13a the citation does not explicitly teach a tapered portion; however, it is submitted that such an adaptation would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention as an obvious change in shape to provide for a predetermined spray path toward the heater (see MPEP 2144.04 Section IV – B. Change in Shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
With regard to claims 7 and 14, with regard to the limitation of said water tank includes a docking mechanism that mates with a corresponding structure on the microwave oven, it is submitted that while Kawai teaches the claimed water tank 19a, the citation does not explicitly teach a docking mechanism; however, it is submitted that the aforementioned limitation would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention as a skilled artisan could have made the water tank separable to facilitate an enhanced cleaning function (see MPEP 2144.04 Section V - C. Making Separable In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered 
With regard to claim 8, Kawai teaches a moisture convection system for creating evaporate for a 
convection microwave oven (FIG. 1, cl. 1; (a heating apparatus according to the present invention includes a heating chamber that houses an object to be heated, pg. 2 ln. 10-11; FIG. 1);, comprising: a tank (19a); a pump (19b) connected to said tank (19a); a connection portion (portion of water supply line from water supply means 19 to steam generating means 18) to said pump (19b); and wherein said connection portion is configured to spray water directly onto the convection heater (18c, 18d) of the microwave oven (FIG. 1, cl. 1) to create evaporate for the cooking cavity (10) of the microwave oven.
While the citation does teach a connection portion connecting the water pump 19b to the steam generator 18, Kawai does not explicitly teach a nozzle.   However, Ha teaches a nozzle 13a which is provided at the front end of the water supply pipe 13 extending from the outside to the convection fan 11 to inject water into the electric heater 12 through the water supply pipe 13 (FIG. 4).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai reference, to include a nozzle, as suggested and taught by Ha, for the purpose of providing a controller spray flow/rate of water into the heater of Kawai.   
With regard to claim 15, Kawai teaches a seal (21) between said water tank (19a) and said microwave oven (FIG. 1).
With regard to claim 19, Kawai teaches the connection between the water tank (19a) and the connection portion include water lines (flow path 32 illustrated via lines in FIG. 1).
Claims 2-4, 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (JP2007278529) and Ha (KR 101359460) as applied to the claims above, and further in view of Braun (DE 4225696).
With regard to claims 2, 9, and 17 Kawai and Ha teach the invention as claimed; however, the citations do not teach a flow meter connected between the water tank and the pump.   However, Braun teaches a flow meter (cl. 1, FIG. 1) connected between the water tank and the pump (pg. 3, ln. 108-117).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai reference, to include a flow meter connected 
With regard to claims 3, 10, and 18 Braun teaches measuring the flow rate with a flow meter and adjusting the energy supply to the steam generator or switching it off completely (pg. 3, ln. 108-117).   Furthermore, Braun teaches a throttle valve 48 which serves as a throttle and a shut-off device in which the throttle valve is coupled to a power drive and is controlled by a control device (pg. 10,m ln. 393-410).  
With regard to claims 4 and 11, Braun teaches said convection heater includes a coiled heating element with a generally unilateral orientation (helical heater 35, pg. 8, ln. 312-318).

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761